Citation Nr: 1141333	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  03-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for service-connected discogenic sclerosis lumbar spine with degenerative disc disease, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to August 1997.

This matter came to the Board of Veterans' Appeals (Board) from a November 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in March 2005.

The issues of entitlement to assignment of a higher rating for service-connected multi-root dysfunction, L5-S1, right lower extremity; entitlement to service connection for cervical spine disability; and, entitlement to individual unemployability, were remanded in March 2005 for issuance of a statement of the case pursuant to 38 C.F.R. § 19.26; see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  A statement of the case was issued in August 2008; however, the Veteran did not file a substantive appeal.  Thus, these issues are not in appellate status and the Board does not have jurisdiction to render a decision pertaining to such issues.

In May 2009, the Board issued a decision on the single issue currently remaining on appeal.  The Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (hereinafter 'the Court').  In an October 2010 memorandum decision, the Court vacated the Board's May 2009 decision and remanded the matter to the Board for further adjudication.  The Board's May 2009 decision assigned an increased disability rating of 40 percent for the disability on appeal, and found that the assigned 40 percent rating should be effective from March 1, 2002, through August 31, 2002.  For the period from September 1, 2002, onward, the Board denied entitlement to any disability rating in excess of 20 percent for the disability on appeal.  The Board notes that the October 2010 memorandum decision is particularly clear in explaining that the only basis for the remand to the Board is to "better explain its 40% end-date determination as to DC 5292 in its otherwise thorough decision."  Although the Veteran raised additional arguments before the Court, the memorandum decision clearly expresses that the Court was not persuaded of any other basis for remanding the matter to the Board for readjudication.

The Board notes that some of the documents associated with the adjudication of the appeal to the Court refers to the date of July 16, 2003, as the date of certain key evidence providing a potential basis for identifying the end of the period warranting a 40 percent disability rating.  The Board's new decision in this case does indeed rely upon that evidence in assigning the end date of a period of entitlement to a 40 percent disability rating, but the Board finds that the correct date of the pertinent July 2003 private medical report is actually July, 9, 2003.  The date of July 16, 2003, is actually the date of a follow-up consultation and addendum; a July 9, 2003, report of the private examination first documents the findings pertinent to this decision.  Therefore, as discussed in more detail below, the Board uses the date of July 9, 2003, as the pertinent end-date of the period for assignment of a 40 percent disability rating despite the reference in some of the appellate contentions to the same evidence being from July 16, 2003.


FINDINGS OF FACT

1.  From March 1, 2002, through July 9, 2003, the Veteran's service-connected discogenic sclerosis lumbar spine with degenerative disc disease was productive of severe intervertebral disc syndrome, characterized by recurring attacks with intermittent relief, and severe limitation of motion.

2.  From July 10, 2003, the Veteran's service-connected discogenic sclerosis lumbar spine with degenerative disc disease has been productive of no more than moderate limitation of range of motion, without limitation of forward flexion to 30 degrees or less, and no findings of ankylosis; with no evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  From March 1, 2002, thru July 9, 2003, the criteria for entitlement to a 40 percent disability rating for discogenic sclerosis lumbar spine with degenerative disc disease were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003).

2.  From July 10, 2003, the criteria for entitlement to a rating in excess of 20 percent for discogenic sclerosis lumbar spine with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5285 - 5295 (effective through September 25, 2003), Diagnostic Code 5293 (effective from September 23, 2002, and reclassified to 5243 effective September 26, 2003), Diagnostic Codes 5235 - 5243 (effective September 26, 2003, including reclassification of Diagnostic codes 5285 - 5295).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought.  In this case, VA satisfied its duties to the Veteran in VCAA letters issued in April 2002 and July 2002.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the November 2002 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Subsequent to the March 2005 Remand, the Veteran was issued another VCAA letter in June 2007.  The June 2007 notice was provided to the Veteran prior to the most recent RO-level readjudication of the case, as evidenced by the November 2008 supplemental statement of the case.  This notice was therefore effectively timely.  Id.

The April 2002, July 2002, and June 2007 letters have clearly advised the Veteran of the evidence necessary to substantiate his claim.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely June 2007 letter provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice. The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records including in-service records, VA reports, and private records have been obtained.  The Board also notes that VA has obtained  the Veteran's Social Security Administration (SSA) records.

There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record includes reports of VA examinations performed in June 2002 and September 2008.  The examination reports obtained are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Criteria & Analysis

Legal Criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

During the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed both sets of amendments in the December 2004 supplemental statement of the case and thereafter.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The previous version of the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating for moderate limitation of motion, and a maximum schedular rating of 40 percent for severe limitation of motion.

The Board observes that the words 'slight,' 'moderate,' and 'severe' are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as 'severe' by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  Rather, it is the Board's responsibility to evaluate all the medical evidence and determine the appropriate rating that would compensate the Veteran for impairment in earning capacity, functional impairment, etc.  38 C.F.R. §§ 4.2, 4.6.

Although the criteria under 5292 were less defined than the current criteria and numerical ranges of motion were not provided in the prior rating criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Under Diagnostic Code 5293, when disability from intervertebral disc syndrome is mild, a 10 percent rating is assigned.  When disability is moderate, with recurring attacks, a 20 percent evaluation is warranted.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  Finally, a maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The amended version of the rating criteria provides as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis, established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Facts

An October 2001 x-ray examination of the lumbosacral spine reflects an impression of schmorl nodes and possible limbus apophyseal changes.

An April 2002 MRI of the lumbar spine reflects an impression of mild anterior wedging in the body of L1, an old finding; and, mild degenerative spondylosis from L1 through L5 with mild posterior disc bulging causing mild indentation of the thecal sac at the level of L1-L2 and L4-L5.

In June 2002, the Veteran underwent a VA evaluation.  He reported that his low back had been progressively causing disability, starting six years prior when he fell down stairs on a ship.  He reported being unable to lift more than 10 pounds.  He has trouble performing duties.  He described the pain as severe and crippling.  He reported pain that shoots down the right leg.  This might occur 3 to 4 times a week, and the back pain makes it difficult to walk, sleep, sit, drive, or climb.  He takes a large amount of medication, and at the time of the examination was taking Oxycodone and Vicodin.  He reported that his feet are constantly numb and cold.  He reported constant flare-ups that are getting worse and more frequent.  He has trouble sleeping.  He is fatigued due to fighting the pain.  He describes himself as being totally dependent on his wife for household chores and errands.  He feels that repetitive motion is restricted due to numbness.  He feels that the pain has left him 'weak and useless.'  He reported that pain travels throughout his joints.  He denied any bowel or bladder incontinence.

On musculoskeletal examination, there was no tenderness to palpation of the back.  There was no weakness.  There was no muscle spasm.  Straight-leg raise test was negative bilaterally.  He was only able to flex the lumbar spine to 60 degrees because of pain.  Extension of the back was 30 degrees, right lateral flexion was 40 degrees, left lateral flexion was 40 degrees, right rotation was 20 degrees, left rotation was 20 degrees.  There was pain at the extremes of motion.  There was some fatigue.  There was no weakness, lack of endurance, or incoordination.  There was no ankylosis.  His posture and gait were normal.  On neurological examination, there was some decreased sensation to light touch of the right foot.  On EMG testing, there were abnormal findings of multi-root dysfunction extent, and no abnormalities were found on NCV testing.  The diagnosis was discogenic sclerosis of the lumbar spine with abnormal EMG of multi-root dysfunction primarily L5-S1.  On June 10, 2002, the Veteran underwent C6-7 anterior cervical diskectomy and fusion with allograft and titanium plate, and C6-7 bilateral furaminotomies.

In July 2002, the Veteran underwent a private orthopedic evaluation.  On examination of the thoracolumbar spine, there was tenderness to the L1-S1 spinous process and paraspinous muscles.  Flexion was to 10 degrees, extension was to 10 degrees, side bending was to 30 degrees to the left, and 20 degrees to the right, rotation was to 20 degrees on the left, and 30 degrees to the right.

In July 2003, the Veteran underwent a private evaluation related to his neck but also complained of low back pain.  On physical examination, flexion of the dorsolumbar spine was to 70 degrees; extension was to 15 degrees; right bending was to 10 degrees; and, left bending was to 10 degrees.  There were tenderness in the paraspinal muscles, negative straight leg raise, negative Fabere, and no deformities.  The diagnosis was thoracic strain/sprain; lumbar neuroforaminal narrowing; and, moderate left L4-S1 and mild right S1 radiculopathy.

A September 2003 notation from the Veteran's VA treating physician reflects that he had followed the Veteran for chronic neck/back pain since November 2001, and from March 2002 prior to his surgery in August 2002, he had multiple exacerbations of his back pain that incapacitated him.  The cause for this was most likely due to his discogenic disc disease.  During his back pain exacerbation episode, it would last usually 4 to 6 weeks at a time.  The surgery helped his neck, but his back pain never truly went away.  He was placed on disability during that time due to his worsening condition.  The diagnosis rendered was discogenic disc disease, status post laminectomy August 2002.  The evidence of record, however, does not reflect any surgery performed in August 2002; he underwent surgery related to the cervical spine on June 10, 2002.

A June 2006 x-ray examination report reflects an impression of probable degenerative disc disease L1-2 and L2-3.

In June 2006, the Veteran sought private treatment for low back and leg pain.  He described severe and constant pain in his lower back with sharp episodic pain in the legs.  The pain is associated with numbness and tingling on the leg and is worse with coughing, sitting, standing, bending, and lying down.  His sleep is not disturbed and the pain does not wake him up at night.  He has treated with anti-inflammatory medications and chiropractor manipulation.  On physical examination of the lumbar spine, he had a guarded gait with difficulty and pain on his walking compared to the toe walking.  Range of motion of the lumbar spine was limited in all directions with end-range pain.  There was tenderness on deep palpation of the lumbar spine in midline and bilateral paraspinal area.  Straight leg raising was positive at 60 degree angle in supine position bilaterally.  Patrick's sign was equivocal bilaterally.  There was limb withdrawal during the motor test of bilateral lower extremity.  Sensory was grossly intact in bilateral lower extremity.  The impressions were lumbar degenerative disc disease; myofascial pain syndrome; and, severe deconditioning due to chronic long lasting pain.

In September 2008, the Veteran underwent a VA examination.  The Veteran complained of constant pain in the low back which radiates to the lower extremities.  He occasionally experiences numbness and tingling sensation.  He denied any loss of bladder and bowel control associated with the symptoms.  The pain is sharp.  He rated that pain as a 6 or 7.  The pain is brought on by physical activities.  It improves with Vicodin, Motrin, and Cyclobenzapril.  He is unable to function.  He reported one period of incapacitation for about 28 days because of his severe back pain.  He reported being unable to stand for one minute.  He cannot clean his body.  He has difficulty with rotating and bending.  He has difficulty tying his shoes and putting on his pants.  He has difficulty walking for an extended period of time because of his lumbar spine pain.  On physical examination, he had mild difficulty getting on and off the examining table and changing positions.  He walked with a normal gait into the examination room and his gait is not unsteady or unpredictable.  He does not require an assistive device to ambulate across the room.  There was evidence of limited and painful motion in all directions of the thoracolumbar spine.  There was evidence of mild paraspinal muscle spasm at L3-4, L4-5, and L5-S1.  There was evidence of accentuation of the lumbar lordosis.  There was no evidence of tenderness or weakness noted.  Straight-leg raising was negative in the sitting and supine positions bilaterally.  Lasegue sign was negative.  There was no evidence of radiation of the pain.  There was no evidence of intervertebral disc syndrome.  Active flexion was to 50 degrees with pain; active extension was to 10 degrees with pain; active right lateral flexion was to 15 degrees with pain; active left lateral flexion was to 15 degrees with pain; active right rotation was to 25 degrees with pain; and, active left rotation was to 25 degrees with pain.  Range of motion was limited by pain, lack of endurance and fatigue after repetitive use with pain having the major functional impact.  It was not limited by weakness or incoordination after repetitive use or during flare-ups.  After repetitive motion, there was no additional limitation of motion.  The diagnosis was degenerative disc disease, lumbar spine.  The examiner summarized that there was evidence of moderate limitation of motion of the lumbar spine; evidence of muscle spasm and accentuation of the lumbar lordosis; evidence of fatigue and lack of endurance; straight-leg raising was negative in the sitting and supine positions bilaterally; no evidence of radiculopathy; no evidence of intervertebral disc syndrome; no evidence of atrophy or sensory deficits; reflexes were hypoactive but symmetric; and, his gait was normal.

Analysis

As discussed below, the Board now proceeds to essentially re-issue the findings and analysis of its vacated May 2009 decision, but with the notable exception of revising the end-date of the assigned period for a 40 percent rating to July 10, 2003 (rather than September 1, 2002).  With consideration of the Court's May 2011 memorandum decision and resolving reasonable doubt in the Veteran's favor, the Board finds that this revision (but no further revision) of the end-date of the period of the 40 percent rating is appropriate.  The Board now proceeds by first discussing its reasons and bases for its determinations in this case, including aspects of the analysis appropriately retained from the prior May 2009 Board decision.  Following this, the Board will more specifically discuss its consideration of the significance of the Court memorandum decision to the Board's analysis.

The RO rated the Veteran's disability under Diagnostic Code 5292, pertaining to limitation of motion of the lumbar spine.  Under the new criteria, the Veteran's disability would be rated under Diagnostic Code 5237.

Initially, the Board notes that the Veteran filed his increased rating claim on March 16, 2002.  In consideration of Diagnostic Code 5292, the criteria for limitation of motion of the lumbar spine, in effect prior to September 26, 2003, and Diagnostic Code 5293, intervertebral disc syndrome, in effect prior to September 23, 2002, the Board has determined that a 40 percent disability rating is warranted for the Veteran's lumbar spine disability from March 1, 2002, thru July 9, 2003.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  The Board has determined that a 40 percent rating is warranted based on the VA treating physician's notation that the Veteran had suffered from incapacitating episodes due to his discogenic sclerosis from March 2002 to August 2002 lasting 4 to 6 weeks, thus the Board has determined that this constitutes severe intervertebral disc syndrome, characterized by recurring attacks with intermittent relief.  Likewise, on private evaluation in July 2002, the Veteran's limitation of flexion was only to 10 degrees, and such reading is indicative of severe limitation of motion.  While acknowledging that such range of motion findings may constitute an aberration, as such findings are so inconsistent with the other measurements documented prior to and subsequent to such evaluation, affording the Veteran the benefit of the doubt, the Board finds that such limitation of motion appears severe.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability rating of 60 percent is not warranted for such period, as the objective medical evidence does not reflect pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  Moreover, a separate disability rating is already in effect for multi-root dysfunction, L5-S1, right lower extremity, rated 10 percent disabling, effective March 16, 2002, which accounts for sciatic neuropathy.

From July 10, 2003, the Board has determined that a disability rating in excess of 20 percent is not warranted.  Under the 'old' rating criteria, the evidence of record does not reflect severe limitation of motion, or severe intervertebral disc syndrome characterized by recurring attacks with intermittent relief.  As detailed, the Veteran's treating physician stated that his incapacitating episodes lasted through August 2002, but there is no evidence of recurring attacks thereafter.  Likewise, on examination in July 2003, his flexion was to 70 degrees.  While it is clear that his lumbar spine disability results in limitation of motion, it is clear that such objective findings do not reflect limitation of motion that could be characterized as severe after the objectively documented range of motion on July 9, 2003.

In consideration of Diagnostic Code 5290, lumbosacral strain, a 40 percent evaluation is not warranted from July 10, 2003, as there have been no objective findings of listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Thus, the Board finds that a disability rating in excess of 20 percent is not warranted from July 10, 2003, under the 'old' rating criteria.

The Board has considered alternative diagnostic codes under the old criteria that potentially relate to impairment of the lumbar spine.  The Board finds, however, that a rating in excess of 20 percent from July 10, 2003, is not warranted under any alternative provision, and a rating in excess of 40 percent from March 1, 2002, to July 9, 2003, is also not warranted, under any alternative provision.  For example, there is no medical evidence of ankylosis of the lumbar spine (Diagnostic Code 5289).  Under the general rating formula for diseases of the spine, in effect September 26, 2003, a disability rating in excess of 20 percent is not warranted from July 10, 2003.  Objective examinations do not reflect forward flexion of the thoracolumbar spine 30 degrees or less, nor has a diagnosis of favorable ankylosis of the entire thoracolumbar spine been rendered.  As detailed hereinabove, the September 2008 VA examination report reflects flexion to 50 degrees with pain at 50 degrees, and there was no additional limitation of motion upon repetitive motion.  While acknowledging that the Veteran's range of motion has fluctuated over the years and is accompanied by pain, such findings do not meet the criteria for a 40 percent disability rating for the period from July 10, 2003.  Moreover, the September 2008 examiner noted that while range of motion was limited by pain, lack of endurance, and fatigue after repetitive use, there was no limitation due to weakness or incoordination after repetitive use or during flare-ups.  Again, repetitive motion resulted in no additional limitation of motion.

With regard to the criteria in effect from September 23, 2002, for the intervertebral disc syndrome, initially the Board notes that the September 2008 VA examiner specifically stated that the Veteran does not have intervertebral disc syndrome.  In any event, the Board does acknowledge that the September 2008 VA examination report reflects the Veteran's report that in the prior 12 months he had one period of incapacitation for about 28 days due to severe back pain; however, the VA outpatient treatment records for such period do not reflect such complaints of incapacitating episodes or that the Veteran was prescribed bedrest by a physician.  Moreover, during such period, the Veteran had a myriad of physical maladies to include the neck and shoulder, and was also seeking treatment for psychiatric disabilities.  Thus, the Board has determined that the objective medical evidence of record does not reflect incapacitating episodes of at least 4 weeks during the prior 12 months due to his lumbar spine disability.  Thus a disability rating in excess of 20 percent is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

With regard to the Veteran's complaints of numbness and tingling radiating down his right leg, the Board notes that he is separately rated for multi-root dysfunction, L5-S1, right lower extremity.  Such issue is not in appellate status, thus such symptomatology will not be considered in rating the Veteran's degenerative disc disease of the lumbar spine.

The new regulations explicitly take pain upon motion into account, therefore, application of the principles of DeLuca is unnecessary.  In the event, however, that the principles of DeLuca are applicable to the new regulation, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board acknowledges the September 2008 VA examiner's opinion that range of motion of the thoracolumbar spine was limited by pain, lack of endurance and fatigue after repetitive use with pain having the major functional impact.  The Board also acknowledges the Veteran's statements of record pertaining to functional impairment.  The Board finds, however, that the 40 percent disability rating assigned from March 1, 2002, to July 9, 2003, adequately compensates him for any pain or functional loss.  Likewise, the 20 percent rating in effect from July 10, 2003, adequately compensates him for his pain and functional loss.

The Board has also considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  A separate rating is not warranted in this regard either.  Separate evaluations can be assigned for associated objective neurological abnormalities under other diagnostic codes.  As noted, a separate evaluation is already in effect for right extremity radiculopathy.  Otherwise, the record is devoid of any separately compensable associated bowel, bladder, erectile dysfunction or any other neurological abnormalities associated with the Veteran's service-connected low back disability.

The assignment of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1); however, the record contains no objective evidence that the Veteran's service-connected lumbar spine disability has resulted in marked interference with earning capacity or employment beyond that interference contemplated by the assigned evaluation.  While the evidence of record reflects that the Veteran is unemployed, such employment appears to be due to a myriad of nonservice-connected disabilities, to include psychiatric disabilities.  Additionally, the objective evidence does not reflect frequent periods of hospitalization due to the lumbar spine disability.  Accordingly, the Board finds that the impairment resulting from the Veteran's spine disability is appropriately compensated by the currently assigned schedular ratings and 38 C.F.R. § 3.321 is inapplicable.

In summary, for the reasons and bases expressed above, the Board has concluded that from March 1, 2002, to July 9, 2003, the criteria for entitlement to a rating of 40 percent is warranted for discogenic sclerosis lumbar spine with degenerative disc disease, but a disability rating in excess of 20 percent is not warranted for discogenic sclerosis lumbar spine with degenerative disc disease from July 10, 2003.

Consideration of the Court's May 2011 Memorandum Decision

The Board's now-vacated May 2009 decision assigned an increased disability rating of 40 percent for the disability on appeal, and found that the assigned 40 percent rating should be effective from March 1, 2002, through August 31, 2002.  For the period from September 1, 2002, onward, the Board denied entitlement to any disability rating in excess of 20 percent for the disability on appeal.  In brief, the Board's May 2009 decision found that a 40 percent rating was warranted for the March-August 2002 period on the basis of evidence of severe incapacitating episodes of intervertebral disc disease and severe limitation of motion of the spine during that period, with either manner of severe impairment being sufficient to meet the applicable former criteria for a 40 percent rating.  The Veteran appealed the decision to the Court seeking, in pertinent part, that the end-date of the period of the assigned 40 percent rating be revised to at least as late as July 2003.  The Veteran's appeal to the Court featured a contention that although the Board had identified evidence indicating that the severe incapacitating episodes of disc disease did not persist beyond August 2002, that there was nevertheless no evidence showing improved range of motion of the spine falling short of the criteria for a 40 percent rating until July 2003.  The Veteran argues, as the Board acknowledged evidence of severe limitation of motion of the spine during the March-August 2002 period that met the criteria for a 40 percent rating, such assignment of a 40 percent rating should remain in effect until the date of the earliest evidence showing that the limitation for spinal motion no longer met those criteria (asserted to be no earlier than July 2003).

The Board notes that neither its May 2009 decision's discussion of the evidence nor its current re-review of the evidence in the claims file reveals any clear specific evidence unequivocally showing that the Veteran's spinal range of motion pertinently improved as of September 1, 2002, such that it was no longer 'severe' in the manner that the Board had found it to be during the period of March-August 2002.  Rather, the Board's determination that the 40 percent rating was not warranted beyond August 2002 was the result of the September 2003 notation from the Veteran's VA treating physician showing that the Veteran's history of severely incapacitating episodes of disc disease did not extend beyond August 2002, considered together with the fact that the severe limitation of motion (flexion to 10 degrees) suggested by the July 2002 report appeared to possibly be an aberration and was not consistent with any other indications of record.  As stated by the Board in the vacated May 2009 decision, resolving reasonable doubt in the Veteran's favor, the Board had declined to entirely discount the objective medical indication showing limitation of spinal flexion to 10 degrees in July 2002, and thus the Board found that severe limitation of motion was reasonably shown during the March-August 2002 period of episodic severe incapacitation due to intervertebral disc disease.  The Court's May 2011 memorandum decision directs the Board to revisit and further articulate its basis for finding that the criteria for a 40 percent disability rating were no longer met as of September 1, 2002, with particular attention to the question of the absence of clear specific evidence showing any improvement in the previously severe limitation of spinal flexion at that time.

The Court's own discussion in the May 2011 memorandum decision states:

This leads the Court to wonder whether the Board based this 40 % rating end-date determination on the overall July 2002 orthopedic consultation indicating a 10 degree flexion but also stating that the appellant could 'move around the examination room and get on and off the examination table without difficulty or strain' and was able to 'stand/walk six hours cumulatively in an eight-hour day ... [and] bend and crouch occasionally,' and the June 2002 notation indicating that the July 2002 orthopedic consultation took place within the appellant's three-month convalescence time subsequent to his cervical diskectomy and fusion.

The Brief of the Appellee (Secretary of Veterans Affairs), in arguing for Court affirmance of the Board's May 2009 decision, emphasizes that the vacated Board decision's assigned period for a 40 percent rating encompassed the time of the shown severe limitation of spinal flexion, "noted that the range of motion described therein 'may constitute an aberration' and that the 'findings are so inconsistent with the other measurements documented prior to and subsequent to each evaluation.'"

Both discussions (the Court's decision and the Appellee Brief that was submitted to the Court) reference factors the Board considered in its vacated May 2009 determination that the most appropriate period of time for the 40 percent rating concluded at the end of August 2002.  However, at the current time, the Board must recognize that these factors were clearly considered by the Court in its appellate review of the Board's determination and yet the Court found that there were insufficient apparent reasons and bases to affirm the Board's determination.

The Court's memorandum decision inquired: "perhaps this determination was based on some other piece of evidence that should have been presented to the Court."  At the current time, the Board's re-review of the evidence reveals no 'other' evidence enhancing the bases of the Board's vacated determination that the criteria for a 40 percent disability rating were no longer met as of September 1, 2002.

The distinction between the Veteran's spinal disability in August 2002 versus in September 2002 is that August 2002 was the last month identified by the Veteran's VA treating physician (in the September 2003 notation) as part of the period of severe episodes of intervertebral disc disease symptoms.  However, there appears to be no further convincing basis for finding that any clear improvement in range of motion may be identified as having occurred with the beginning of September 2002.  The Board again notes that although the September 2003 notation for the Veteran's VA treating physician refers to a remedial surgery taking place in August 2002, the other pertinent evidence of record reflects that the pertinent surgery took place in June 2002 and that no surgery took place in August 2002; there is thus no further basis for finding an improvement in the Veteran's severely limited spinal range of motion associated specifically with the end of August 2002 / beginning of September 2002.

Therefore, looking to the earliest evidence of record with an unequivocal specific objective showing that the criteria for a 40 percent disability rating were no longer met, the Board finds that the private medical examination report in July 2003 showing 70 degrees of flexion shows that the Veteran clearly did not have severe limitation of motion of the spine at that time.  Although certain documents in the appeal of this issue to the Court have referred to this examination as taking place on July 16, 2003, this date is actually the date of a follow-up consultation and addendum; a July 9, 2003, report of the private examination documents the flexion of the spine to be 70 degrees; therefore the Board will use July 9, 2003, as the date of the end of the period during which the 40 percent disability rating can be assigned.

That the evidence otherwise establishes that the period of severe incapacitating episodes of intervertebral disc syndrome concluded prior to July 2003 (as the pertinent September 2003 notation from the Veteran's VA physician establishes the occurrence of such episodes specifically concluding in August 2002) is unchallenged by the outcome of the Veteran's appeal to the Court.  Thus, the Board finds that as of July 10, 2003, the criteria for a 40 percent rating decision were no longer met.  In sum, with consideration of the Court's May 2011 memorandum decision and resolving reasonable doubt in the Veteran's favor, the Board now essentially re-issues the findings of its vacated May 2009 decision with the notable exception of revising the end-date of the assigned period for a 40 percent rating from September 1, 2002, to July 17, 2003.


ORDER

From March 1, 2002, thru July 9, 2003, entitlement to a 40 percent disability rating for discogenic sclerosis lumbar spine with degenerative disc disease is warranted.  To this extent, the appeal is granted, subject to VA laws and regulations applicable to payment of monetary benefits.

From July 10, 2003, entitlement to a disability rating in excess of 20 percent for discogenic sclerosis lumbar spine with degenerative disc disease is not warranted. To this extent, the appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


